Citation Nr: 1226121	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected asbestosis for the period of January 21, 2009, through June 17, 2011, and to an evaluation in excess of 60 percent for service-connected asbestosis for the period from June 17, 2011, to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from October 1941 to November 1945, and from March 1959 to March 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the VA RO in St. Petersburg, Florida.  This issue was remanded by the Board for further development in November 2010. 

In a May 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected asbestosis to 60 percent, effective June 17, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

This issue was remanded by the Board in November 2010 in order to afford the Veteran a new VA examination to determine the severity of his service-connected asbestosis from January 21, 2009.  The VA examiner was directed to review a 2009 letter from Dr. M., which was already of record, and which stated an opinion that the Veteran had been experiencing "increased pleural effusion."  The VA examinations conducted after the November 2010 Remand do not discuss the November 2009 letter from Dr. M.  

The Board's 2010 Remand also directed that the Veteran's current VA treatment records be reviewed.  The Board notes that a VA clinical record dated in April 2011 reflects that the Veteran has continued to be treated by Dr. M. since 2009, and additionally reflect that the Veteran is treated by a private pulmonologist, identified as Dr. B., and a private cardiothoracic surgeon (name not identified).  November 2010 VA outpatient treatment records reflect that the Veteran underwent a thoracentesis at a facility in October 2010 under the treatment of Dr. B.  The reports of VA examinations do not discuss any lung procedure after 2008.  Thus, the summaries of the Veteran's VA treatment records during the period at issue in this appeal appear incomplete.  In particular, the VA examiners did not describe the severity of the Veteran's service-connected disability during the period between January 21, 2009, when a noncompensable rating was assigned, and June 17, 2011, when a 60 percent evaluation was assigned.  

The Board did not specifically direct that the Veteran be afforded an opportunity to submit relevant evidence and that private and VA clinical records of treatment for the service-connected disability during the period encompassed by the appeal be associated with the claims file and reviewed by the VA examiner.  The duty to assist requires that relevant records be obtained and reviewed.  The Veteran should be advised that reports of private diagnostic examinations, to include pulmonary function tests or radiologic examinations, from January 21, 2009 to the present, are relevant.  

It was specifically noted in the Board's 2010 Remand that the evidence of record demonstrated that the Veteran has several surgical scars resulting from his various asbestosis-related surgeries.  The Board directed that the VA examination afforded to the Veteran pursuant to the November 2010 Remand include a clinical assessment of his surgical scars.  Although the reports of VA examinations noted that the Veteran had chest wall scarring from procedures to the lungs, and a November 2011 addendum noted that scars from a drainage tube were occasionally painful and tender, the reports do not describe the number or size of the scars.  

In the absence of such information, the Board is unable to complete appellate review, although the reports reflect that at least one scar is tender and painful.  As noted in the 2010 Remand, a description of scars related to the Veteran's service-connected asbestosis, with attention to rating factors, including their measurements and whether the scars are painful on examination, unstable, or affect the function of any affected part, is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file.  Verify that all VA treatment records from January 21, 2009 to the present are associated with the claims files or the virtual file.  

2.  Afford the Veteran an opportunity to identify each private provider who has treated him since January 21, 2009.  Afford the Veteran an opportunity to authorize release of records from Dr. M. since November 2009 (the date of the most recent record in the claims files from Dr. M.).  Afford the Veteran an opportunity to authorize release of records from Dr. B., his pulmonologist, from January 21, 2009 to the present.  Afford the Veteran an opportunity to identify his private cardiothoracic surgeon, and any other non-VA provider who has treated him for his service-connected lung disability since January 21, 2009.  (Please note that the complete name of Dr. M. and Dr. B. should be identified in the correspondence to the Veteran, even though those providers are identified by their initials in this Remand).

Advise the Veteran that he should identify each non-VA facility at which he has been treated since January 21, 2009.  

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  After development directed in paragraphs 1 and 2 has been conducted, the Veteran should be scheduled for VA examination to determine the severity of his service-connected asbestosis, from January 21, 2009 to the present.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note in the examination report that the claims file has been reviewed.  The examiner should discuss the information provided by Dr. M. since January 21, 2009, including a November 2009 statement.  The examiner should summarize the private and VA clinical records from January 2009 to the present.  

All necessary tests, including a pulmonary function test (PFT), must be conducted, and clinical findings must be recorded in detail.  The PFT must be conducted post-drug therapy and must so state, unless the results of the pre-bronchodilator PFT is normal or when the examiner determines that post-bronchodilator studies must not be done and states why.  The examiner must review the results of any testing prior to completion of the report.  The PFT report must be associated with the claims file.  Specifically, the PFT must provide a value for forced vital capacity (FVC) and a value for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method [DLCO (SB)], both expressed as a percentage of predicted value, or explain whether the Veteran is still unable to perform the test, as noted in the November 2011 Addendum.  

The examiner should address the following:
	(i). Describe the current severity of the Veteran's service-connected asbestosis, including the effect of pleural effusion, if present, on the Veteran's respiratory system, from June 17, 2011, to the present.   The value for the Veteran's maximum exercise capacity must be expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  The examiner should state whether the Veteran experiences cor pulmonale (right heart failure), pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  The examiner should describe fluctuations in severity of lung impairment, noting the onset of increases or decreases in severity during the period from January 21, 2009, to June 17, 2011.   
	(ii). The examiner should provide an opinion as to when the Veteran's pulmonary impairment increased in severity from noncompensable, as measured by PFTs in January 2009, to a 60 percent impairment, in June 2011.  The examiner should describe the fluctuation in severity of service-connected lung disability, noting the onset of increases or decreases in severity during the period from January 21, 2009, to June 17, 2011.   

4.  After development directed in paragraphs 1 and 2 has been conducted, the Veteran should be scheduled for VA examination to determine the disability due to scars related to service-connected asbestosis, from January 21, 2009 to the present.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note in the examination report that the claims file has been reviewed.  The Veteran's surgical scars related to any treatment for asbestosis should be described with attention to rating factors, including their measurements, and whether the scars are painful on examination, unstable, or affect the function of any affected part.  If the number of scars or severity of impairment due to scars has changed during the period from January 21, 2009, to the present, the examiner should provide opinion as to the onset of increases in the number of scars or severity of disability due to the scars.

5.  Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If an increased evaluation prior to June 17, 2009, or from June 17, 2009, is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


